In an action to recover damages for personal injuries, the defendants Arturo Perez and Carla Perez appeal from an order of the Supreme Court, Queens County (Golia, J.), dated March 3, 2000, which granted the plaintiffs’ motion for leave to substitute counsel and restore the action to the trial calendar, and denied as academic their cross motion to dismiss the complaint insofar as asserted against them.
Ordered that the order is affirmed, with costs.
The Supreme Court providently exercised its discretion in granting the plaintiffs’ motion and restoring this action to the trial calendar (see, Associated Aviation Underwriters v Island Helicopter Corp., 229 AD2d 409; see generally, Marco v Sachs, 10 NY2d 542). Bracken, Acting P. J., Santucci, Altman and Florio, JJ., concur.